DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the variable controller are configured to adjust nutrient mixtures
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It .
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Previously, claim 11 recited the limitation of the one or more variables included nutrient mixtures. Current claim 11 recites that variable controllers are configured to adjust nutrient mixtures.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Previously, claim 13 recited the limitation of the one or more variables included labor time, utility cost, and sensor data. Current claim 13 recites that variable controllers are configured to adjust labor time, utility cost, and sensor date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, a second processor is claimed but not a first processor. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duffus WO 2019/222860.
Regarding claim 1, Duffus discloses a system comprising: a grow module (Duffus, abstract); a plumbing infrastructure including: a global water source (155): and a water transport mechanism (110); a grow space including: one or more variable controllers configured for adjusting one or more variables in the grow space; one or more sensors (Duffus, ¶0093) for gathering data; a data source zone (10) configured to house the grow module; and a grow space manager (200) configured to determine degrees of adjustment to the one or more variables for the data source zone; wherein the grow space manager is further configured to collect or store data gathered from the one or more sensors (Duffus, ¶00100-00101); and a mobile robot (300) configured to perform transport or task automation within the grow space, the mobile robot 
Regarding claim 4, Duffus further discloses the grow module includes a top cover (900).
Regarding claim 5, Duffus further discloses the grow module includes a grow medium (Duffus, ¶0062).
Regarding claim 6, Duffus further discloses the plumbing infrastructure includes a one way water transport mechanism (Duffus, ¶0066).
Regarding claim 7, Duffus further discloses the plumbing infrastructure includes a fertigation system that creates nutrient mixes with a desired nutrient composition on demand (Duffus, ¶0012).
Regarding claim 10, Duffus further discloses the grow space manager is further configured to determine an optimal policy for a specified criteria (Duffus, ¶00100-00101).
Regarding claim 11, Duffus further discloses the one or more variable controllers is further configured to adjust nutrient mixtures (Duffus, ¶00123).
Regarding claim 12, Duffus further discloses the data source zone is configured to allow full control over lighting conditions in the data source zone, independent of other data source zones (Duffus, ¶00120, 00123).
Regarding claim 13, Duffus further discloses the one or more variable controllers is further configured to adjust labor time, utility cost, and sensor data (Duffus, ¶0085, 0086).
Regarding claim 14, Duffus further discloses the grow space includes multiple data source zones (Duffus, Figure 1).
Regarding claim 15, Duffus further discloses the mobile robot includes a localization module (334).
Regarding claim 16, Duffus further discloses the mobile robot includes a path planning module (Duffus, ¶0088).
Regarding claim 17, Duffus further discloses the mobile robot includes a motion control module (Duffus, ¶0094: lines 1-2).
Regarding claim 19, Duffus further discloses the mobile robot is configured to capture data from grow trays as the mobile robot navigates around the growspace (Duffus, ¶0084-0085).

Allowable Subject Matter
Claims 2, 3, 8, 9, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Although Dixon et al US 2019/0045731 discloses a grow module with both a buffer mat and a membrane, the grow module of Dixon is intended for hydroponics. The grow module of Duffus is intended to be used with a grow medium and would not be compatible. 
Duffus discloses a spray module within a lid, not the mobile robot being configured to perform spray operations. Duffus disclose a local water source but does not teach that local water source being decoupled from the global water source. Duffus does not disclose a water transport mechanism using the mobile robot. The mobile robot of Duffus is not configured to transport a growing tray. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642